Citation Nr: 0126929	
Decision Date: 11/30/01    Archive Date: 12/03/01

DOCKET NO.  01-09 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

The propriety of the initial 10 percent disability evaluation 
assigned for service-connected bilateral tinnitus, effective 
March 28, 2001.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946, and from August 1950 to June 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection, with a 10 
percent initial rating, for bilateral tinnitus.  This 
compensation award was made effective from March 28, 2001.  
He responded with a September 2001 notice of disagreement 
regarding his assigned initial rating, and was afforded an 
October 2001 statement of the case.  He then filed a VA Form 
9 in October 2001, perfecting his appeal of this issue.  

The Board notes that the United States Court of Appeals for 
Veterans Claims has indicated that a distinction must be made 
between a veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with determinations 
on later filed claims for increased ratings.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999).  Accordingly, the 
Board has recharacterized the appeal as a challenge to the 
propriety of the initial disability evaluation.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's claim for an increased initial 
evaluation for service-connected tinnitus has been obtained 
by the RO.

2.  Since the March 2001 effective date of the grant of 
service connection, the veteran's tinnitus has primarily 
resulted in recurrent symptomatic episodes.  


CONCLUSION OF LAW

As the assignment of an initial 10 percent disability 
evaluation tinnitus since the effective date of the grant of 
service connection was proper, the criteria for a higher 
evaluation have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.4.85, 
Diagnostic Code 6260 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran filed a claim for compensation in February 2001.  
According to a March 2001 VA audiological examination, he had 
a longstanding history of occasional high-pitched bilateral 
tinnitus.  

In a June 2001 rating decision, the veteran was awarded 
service connection for bilateral tinnitus.  An initial 10 
percent disability evaluation was assigned, effective from 
March 28, 2001.  In a September 2001 statement, the veteran 
expressed disagreement with this initial disability 
evaluation.  He contends that he should be awarded a 10 
percent disability evaluation for each ear, rather than a 
cumulative rating.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7 (2001).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving the veteran's disagreement with the 
initial rating assigned at the time a disability is service 
connected, and disagreement with the assigned rating for a 
disability already service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.  

The veteran's tinnitus was afforded a 10 percent initial 
evaluation under 38 C.F.R. § 4.87, Diagnostic Code 6260, for 
recurrent tinnitus.  This 10 percent disability rating 
represents the maximum schedular rating for this disability.  
However, the veteran's representative contends that separate 
10 percent disability ratings should be awarded for each of 
the veteran's affected ears, instead of a single 10 percent 
rating for tinnitus as a bilateral disability.  For the 
reasons to be discussed below, this claim must be denied.  

Diagnostic Code 6260, for recurrent tinnitus, makes no 
provisions for separate ratings for each ear affected by this 
disability.  Additionally, comparing this rating code by 
analogy to Diagnostic Code 6100, the criterion for hearing 
loss is instructive.  Under Diagnostic Code 6100, the veteran 
is not assigned separate ratings for each ear when bilateral 
hearing loss is service-connected; rather, the two ears are 
rated together, and a single rating is awarded.  It thus 
follows that, as in the present case, if the veteran is 
awarded a single rating for bilateral hearing loss, only a 
single rating for bilateral tinnitus is warranted.  Because a 
10 percent rating is the maximum schedular rating available 
for this disability, an increased initial schedular rating 
cannot be assigned in the present case.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's tinnitus has itself required no 
extended periods of hospitalization since his service 
separation, and is not shown by the evidence to present 
marked interference with employment in and of itself, as the 
veteran is retired.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted at this time.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
tinnitus is unusual, or causes marked interference with work 
other than as contemplated within the schedular provisions 
discussed herein.  

Under these circumstances, the Board concludes that no 
increase in the initial 10 percent evaluation is warranted 
for the veteran's service-connected tinnitus.  Inasmuch as 
the 10 percent evaluation reflects the highest degree of 
impairment shown since the date of the grant of service 
connection for tinnitus, and the evaluation has been in 
effect since that time, there is no basis for a staged rating 
in the present case.

Finally, we must follow the holding of United States Court of 
Appeals for Veterans Claims, which stated, "Although the 
appellant argues that the BVA erred in failing to mandate a 
1972 effective date for its award of 10% for tinnitus and in 
failing to award a rating of 10% for each ear for a total of 
20%, there is no statutory, regulatory, or case authority 
which requires the BVA to make such determinations. In the 
absence of such authority, it cannot be said that the BVA 
erred when it left such determinations to the agency of 
original jurisdiction in the first instance."  Smith v. 
Brown, 7 Vet App  255 (1994).



ORDER

As the initial 10 percent disability evaluation assigned for 
tinnitus was proper, a higher evaluation is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 

